DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT
                                 July Term 2014

                    PAOLA A. ALVARADO-FERNANDEZ,
                               Appellant,

                                        v.

                             MATTHEW MAZOFF,
                                 Appellee.

                                 No. 4D14-503

                               [October 8, 2014]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carol-Lisa Phillips, Judge; L.T. Case No.
09043628(25).

   Doreen E. Lasch and Daniel J. Santaniello of Luks, Santaniello, Petrillo
& Jones, P.A., Fort Lauderdale, for appellant.

    Julie H. Littky-Rubin of Clark, Fountain, La Vista, Prather, Keen &
Littky-Rubin, LLP, West Palm Beach, and Andrew J. Weinstein of
Weinstein Law Firm, Coral Springs, for appellee.

KLINGENSMITH, J.

    Appellee Matthew Mazoff (“Plaintiff”) filed suit against appellant Paola
Alvarado-Fernandez (“Defendant”), a Colombian citizen, for personal
injuries sustained when Plaintiff’s car was struck by a vehicle driven by
Defendant and rented from Alamo.1 Defendant moved to dismiss the case,
alleging that (1) Plaintiff failed to strictly comply with two treaties in effect
between Colombia and the United States when attempting to serve process
on Defendant; (2) in the alternative, Plaintiff failed to comply with the
substituted service statutes; (3) Plaintiff late-filed his affidavit of
compliance; and (4) Florida Rule of Civil Procedure 1.070(j) bars the


1 Appelleeinitially filed suit against Alvarado as well as Alamo Financing, LP, and
Alamo Rental U.S., Inc. (“Alamo”). Alamo ultimately obtained a final summary
judgment in this case, which was later affirmed on appeal. Mazoff v. Alamo Fin.,
LP, 98 So. 3d 581 (Fla. 4th DCA 2012).
continuance of this case. For the reasons set forth herein, we affirm the
trial court’s denial of Defendant’s motion to dismiss.

     Facts

   Plaintiff initially filed an affidavit of compliance shortly after
commencing suit in which he stated that the Secretary of State accepted
service of process on behalf of Defendant, and that he attempted to serve
a copy of the summons and complaint upon Defendant via “USPS First
Class Mail International” to her last known address. That mailing never
reached Defendant. After this original attempt at service, Plaintiff
amended his complaint and tried again to serve Defendant, but was also
unsuccessful.      After filing a second amended complaint, another
unsuccessful attempt at service was made. Plaintiff filed his latest
pleading, a Third Amended Complaint, in July 2012. Since that time,
Plaintiff secured eight extensions of time from the court to attempt
successful service of process.

   Plaintiff ultimately effected substitute service of the Third Amended
Complaint on Defendant by serving the Secretary of State in accordance
with the provisions of section 48.161, Florida Statutes (2013). Plaintiff
also mailed a copy of the summons and complaint to Defendant via
registered mail to her last known address, which went unclaimed.

  Defendant moved for dismissal of the case2 pursuant to Florida Rule of
Civil Procedure 1.070(j), alleging insufficient service of process and lack of
personal jurisdiction on various grounds.3 In the motion, Defendant
asserted that Plaintiff failed to comply with two treaties to which both the
United States and Colombia are signatories, the Inter-American Service
Convention on Letters Rogatory and Additional Protocol (the “IASC”)4 and
the Hague Service Convention on the Service Abroad of Judicial and
Extrajudicial Documents in Civil or Commercial Matters (the “Hague




2Since Defendant was not located, Alamo’s counsel filed these motions on her
behalf in this proceeding.

3 On the day of the hearing on Defendant’s motion, Plaintiff filed an affidavit
stating he had obtained substitute service on Defendant pursuant section
48.161, and asked the court to accept this late-filed affidavit for consideration at
the hearing, or in the alternative, for another extension of time.

4   S. TREATY DOC. No. 27, 98th Cong., 2d Sess. (1984).

                                         2
Convention”)5 both of which mandate strict procedures for obtaining
service of process over individuals in Colombia.

  After allowing Plaintiff’s counsel the opportunity to submit case law for
the court’s review following the hearing, the trial court ultimately denied
Defendant’s motion to dismiss but made no findings of fact in its order.

    Treaties generally

  The effect that international legal agreements entered into by the United
States have upon domestic law are dependent upon the nature of the
agreement; namely, whether the agreement is self-executing or non-self-
executing.

   International treaties are considered “self-executing” if they have the
force of law without the need for subsequent legislative action. See, e.g.,
Medellin v. Texas, 552 U.S. 491, 575 n.2 (2008) (“What we mean by ‘self-
executing’ is that the treaty has automatic domestic effect as federal law
upon ratification.”); Cook v. United States, 288 U.S. 102, 119 (1933) (“For
in a strict sense the [t]reaty was self-executing, in that no legislation was
necessary to authorize executive action pursuant to its provisions.”).

   Treaties that are not considered self-executing are understood to require
implementing legislation to provide legal authority to carry out the
functions and obligations contemplated by the agreement, or to make
them enforceable in court by private parties. See, e.g., Medellin, 552 U.S.
at 505 (“In sum, while treaties may comprise international commitments
. . . they are not domestic law unless Congress has either enacted
implementing statutes or the treaty itself conveys an intention that it be
‘self-executing’ and is ratified on these terms.”) (internal citations and
quotations omitted). In fact, some courts have held that as a general rule
non-self-executing treaties do not confer any judicially enforceable rights
whatsoever.6




5Convention on the Service Abroad of Judicial and Extrajudicial Documents in
Civil or Commercial Matters, 20 U.S.T. 361.

6 Curtis A. Bradley, International Law in the U.S. Legal System 44 (Oxford Univ.
Press 2013); United States v. Jiminez-Nava, 243 F.3d 192, 195 (5th Cir. 2001)
(treaties “do not generally create rights that are enforceable in the courts”).

                                       3
    The Hague Convention

  The Hague Convention became effective in the United States on
February 10, 1969. The intention of the signatory nations to the Hague
Convention was to provide a simpler way for parties to serve process
abroad.

   As a ratified treaty, the Hague Convention is of equal dignity with acts
of Congress and enjoys the constitutional status of “supreme Law of the
Land.” U.S. Const. art. VI, cl. 2; Frolova v. Union of Soviet Socialist
Republics, 761 F.2d 370, 373 (7th Cir.1985). The Convention states that
it “shall apply in all cases, in civil or commercial matters, where there is
occasion to transmit a judicial or extrajudicial document for service
abroad.” Hague Convention, art. 1 (emphasis added). Therefore, the
United States Supreme Court has held the Hague Convention is a self-
executing treaty,7 and thus preempts inconsistent methods of service
prescribed by state law in all cases to which it applies; namely, all civil or
commercial matters “where there is occasion to transmit a judicial or
extrajudicial document for service abroad.”           See Volkswagenwerk
Aktiengesellschaft v. Schlunk, 486 U.S. 694, 698-99 (1988).

  To help simplify the process, the Hague Convention provides several
methods to accomplish service, and the principal method for service under
the Hague Convention is through the designated Central Authority. Hague
Convention arts. 2-6, 8-11, 19. However, the Hague Convention is
expressly inapplicable in cases where the location of the person to be
served is unknown.8


7 The Hague Convention is considered a self-executing treaty. See, e.g., Vorhees
v. Fischer & Krecke, 697 F.2d 574, 575 (4th Cir. 1983) (finding the Hague
Convention to be self-executing because it imposes affirmative and judicially
enforceable obligations without requiring implementing legislation); Ex parte
Volkswagenwerk Aktiengesellschaft, 443 So. 2d 880, 882 (Ala. 1983) (recognizing
that the Hague Service Convention is “the supreme law of the land” (quoting Am.
Trust Co. v. Smyth, 247 F.2d 149, 153 (9th Cir. 1957)). See also Dr. Ing. H.C.F.
Porsche A.G. v. Superior Court, 177 Cal. Rptr. 3d 155, 156 n.1 (Cal. Ct. App. 1981)
(noting that a convention has the status of a treaty).

8Assuming, for the sake of argument, that a defendant is located within a country
that is a party to the Hague Convention, the Convention “shall not apply where
the address of the person to be served with the document is not known.” Hague
Convention, art. 1, 20 U.S.T. 361 (1969); see also BP Prods. N. Am., Inc. v. Dagra,
236 F.R.D. 270, 271 (E.D. Va. 2006) (“The Hague Convention does not apply in
cases where the address of the foreign party to be served is unknown.”).

                                        4
  Colombia was not a party to the Hague Convention during the time in
question. Although Colombia acceded to the Hague Convention and
became a signatory to it on April 10, 2013, it did not enter into force until
November 1, 2013,9 following the events of this case.

The IASC

  The IASC was signed on January 30, 1975, and amended by the
Additional Protocol thereto on May 8, 1979.10 Both the United States and
Colombia are signatories to the Convention.11

  The IASC sets forth procedures for obtaining service of process over
individuals in the signatory nations, stating that:

         This Convention shall apply to letters rogatory, issued in
         conjunction with proceedings in civil and commercial matters
         held before the appropriate judicial or other adjudicatory
         authority of one of the States Parties to this Convention, that
         have as their purpose:

         a. The performance of procedural acts of a merely formal
            nature, such as service of process, summonses or
            subpoenas abroad;

Section II, article 2, at 1.12 The IASC provides that each party state
designate a Central Authority to perform the functions assigned to it in the
treaty, similar to the provision contained in the Hague Convention. Id. at
16. The IASC further provides that “[l]etters rogatory shall be executed in
accordance with the laws and procedural rules of the State of destination.”




9Hague Convention on Private International Law,
http://www.hcch.net/index_en.php?act=conventions.status&cid=17

10   S. TREATY DOC. No. 27, 98th Cong., 2d Sess. (1984).

11 A Convention has the status of a treaty. See, e.g., Dr. Ing. H.C.F. Porsche A.G.
v. Superior Court, 177 Cal. Rptr. 3d 155, 156 n.1 (Cal. Ct. App. 1981).

12A letter rogatory or letter of request is a formal request from a court to a foreign
court for some type of judicial assistance. See, e.g., Florida Rule of Civil
Procedure 1.300(b) relating to foreign country depositions.

                                          5
  Application of the IASC to Florida courts

   Florida courts may accept any particular method of service, so long as
it does not contradict any self-executing international agreement or
implementing statutes, or as long as such method is not expressly
prohibited by the law of the foreign state. See TracFone Wireless, Inc. v.
Distelec Distribuciones Electronicas, S.A. de DV, 268 F.R.D. 687, 690-91
(S.D. Fla. 2010) (holding that alternative methods for service in Honduras
were available because such methods were not expressly prohibited by the
foreign state’s law, even if not expressly authorized under it); Prewitt
Enters., Inc. v. Org. of Petroleum Exporting Countries, 353 F.3d 916, 923-
24 (11th Cir. 2003) (service of process on defendant improper if served in
a manner expressly prohibited by foreign state’s law).

   While compliance with the provisions of the Hague Convention may be
mandatory, parties are not required to use all of the alternatives set forth
in the IASC to the exclusion of any others. Several U.S. courts have held
that the IASC is neither the exclusive nor mandatory channel for
transmission of service of process between signatories. See Paiz v.
Castellanos, No. 06-Civ-22046, 2006 WL 2578807, at *1 (S.D. Fla. Aug.
28, 2006) (collecting cases applying the IASC). As such, the IASC does not
foreclose service by means outside the scope of its terms. Thus it is
permissible to serve a defendant utilizing methods other than strict
compliance with the IASC. Kreimerman v. Casa Veerkamp, S.A., 22 F.3d
634, 647 (5th Cir. 1994) (noting that nothing in the language of the IASC
expressly reflects an intention to supplant all alternative methods of
service; “We simply hold that the Inter-American Convention on Letters
Rogatory does not foreclose other methods of service among parties
residing in different signatory nations, if otherwise proper and
efficacious.”), cert. denied, 513 U.S. 1016, 115 S. Ct. 577 (1994); Jon D.
Derrevere, P.A. v. Mirabella Found., No. 6:10–cv–925–Orl–28DAB, 2011 WL
1983352, at *2 (M.D. Fla. Apr. 26, 2011) (“Other courts have found that
the Inter-American Convention’s provisions regarding service of process
are neither mandatory nor exclusive.”); Paiz, 2006 WL 2578807, at *1 (“As
have other courts which have considered the issue, this Court finds that
the Inter-American Convention’s provisions regarding service of process
are neither mandatory nor exclusive.” (citing cases)); Hein v. Cuprum, S.A.
de CV, 136 F. Supp. 2d 63, 70 (N.D.N.Y. 2001) (“The Inter-American
Convention on Letters Rogatory is not the exclusive means to serve process
on defendant . . . .”); Pizzabiocche v. Vinelli, 772 F. Supp. 1245, 1249 (M.D.
Fla. 1991) (noting that the Inter-American Convention “states that it shall
apply to letters rogatory . . . [but] it does not state that letters rogatory are
the only means of serving process in the signatory countries”); Mayatextil,
S.A. v. Liztex U.S.A., Inc., No. 92 CIV. 4528(SS), 1994 WL 198696, at *5

                                       6
(S.D.N.Y. May 19, 1994) (Sotomayor, D.J.) (“The [IASC] Convention merely
provides one possible method of service, however. It is neither mandatory
nor exclusive.”; service of process that did not comply with Inter-American
Convention was not a basis for repudiating alternative method of service
authorized by court order); In re Romero v. Ramirez, 100 A.D.3d 909, 910,
955 N.Y.S.2d 353, 354 (N.Y. App. Div. 2012) (“‘[T]he Inter-American
Convention permits alternate methods of service and . . . its procedures
are not the exclusive means of service of process on defendants residing
in a signatory nation.’”); Laino v. Cuprum S.A. de C.V., 235 A.D.2d 25, 31,
663 N.Y.S.2d 275, 279 (N.Y. App. Div. 1997) (“[T]he methods described in
the Inter-American Convention are not the exclusive means of effecting
service, the rule permits alternative means of service.”); 1 V. Nanda & D.
Pansius, Litigation of International Disputes in U.S. Courts §§ 2:10, 2:15
(2013).

  Therefore, it is clear that the IASC (unlike the Hague Convention) is not
a self-executing treaty, and without the aid of any enacting legislative
provisions, is not the equivalent to an act of the legislature, does not have
the status of supreme Law of the Land, and is without controlling force.
As a result, strict compliance with the provisions of the IASC, to the
exclusion of utilizing any other methods, is not required.

  In contrast, when the Hague Convention entered force between
Colombia and the United States on November 1, 2013, it became the
mandatory channel for effecting service of process between the two
countries in all cases where the Hague Convention applies. In those cases
where no binding international treaty governs service of process, a party
must look instead to Florida’s service of process rules.

   For proper service on Defendant in Colombia prior to November 1, 2013,
the trial court was permitted to accept compliance with either: (1) the
IASC, since Colombia was not a signatory to the Hague Convention during
the relevant time period; (2) the law of Colombia providing for appropriate
methods of serving process upon its citizens; or (3) any method provided
for by either the Florida Statutes or Florida Rules of Procedure. See
Ackermann v. Levine, 788 F.2d 830, 840 (2d Cir. 1986) (courts may look
to the forum’s law for guidance on service issues that are not addressed
by either the Hague Convention or the IASC).

  Florida law generally requires personal service to confer in personam
jurisdiction in actions for personal money judgments. See Bedford
Computer Corp. v. Graphic Press, Inc., 484 So. 2d 1225, 1227 (Fla. 1986);
see also Zieman v. Cosio, 578 So. 2d 332, 333 (Fla. 3d DCA 1991). Section
48.193(3), Florida Statutes (2013), states that persons outside of Florida

                                     7
who are subject to the jurisdiction of Florida’s courts may be served “as
provided in s. 48.194.” The relevant provision of section 48.194, Florida
Statutes (2013), is subsection (1), which reads, in pertinent part, as
follows: “Service of process on persons outside the United States may be
required to conform to the provisions of the Hague Convention . . . .”
Therefore, even if the Hague Convention were not a self-executing treaty,
section 48.194(1) serves as the legislative pronouncement sufficient for its
implementation as the law in Florida.

  Plaintiff’s service of process upon Defendant was valid if it was perfected
prior to November 1, 2013, in accordance with one of the three options
indicated. This would include service according to sections 48.161 and
48.181, Florida Statutes, because the Hague Convention did not yet apply
between the U.S. and Colombia, and strict compliance with the IASC was
not required.

  Substitute service under sections 48.161, 48.171 and 48.181

  In certain circumstances, substitute service of process may be effected
upon either a nonresident or a party who conceals his or her whereabouts.
The method for effecting substitute process on parties is outlined in
sections 48.161, 48.171 and 48.181.

   Section 48.161 requires substituted service be evidenced by:
(1) registered or certified mailing to the nonresident of (a) a notice of such
substituted service and (b) a copy of the process, which must be evidenced
by (c) the filing of the nonresident’s return receipt and (d) an affidavit of
compliance by plaintiff or his or her attorney; or (2) an appropriate officer’s
return showing service on the nonresident within or without the state of
Florida. § 48.161, Fla. Stat. (2013); Conde v. Prof'l Mediquip of Fla., Inc.,
436 So. 2d 322, 323 (Fla. 4th DCA 1983) (citing P.S.R. Assocs. v. Artcraft-
Heath, 364 So. 2d 855, 857-58 (Fla. 2d DCA 1978)).

   Section 48.181 sets forth the jurisdictional requirements for substituted
service of process. These requirements are that “the defendant conducts
business in Florida and is either a (1) non-resident, (2) resident of Florida
who subsequently became a non-resident, or (3) resident of Florida
concealing his or her whereabouts.” Pinero v. Yam Margate, L.L.C., 825
F. Supp. 2d 1264, 1265 (S.D. Fla. 2011) (citing § 48.181, Fla. Stat. (2011)).

  Under Section 48.171, the Secretary of State is the designated agent for
a non-resident defendant who has caused injury by the operation of a
motor vehicle within the state. See Chapman v. Sheffield, 750 So. 2d 140,
142 (Fla. 1st DCA 2000).

                                      8
   Non-resident motorists have a duty to make their whereabouts known
in the event of an accident, and a defendant’s attempt to conceal their
whereabouts will not preclude the courts from obtaining jurisdiction over
them. As the Second District Court of Appeal has held:

      With a society as mobile as ours, when a non-resident motor
      vehicle owner or operator, or a resident owner or operator who
      subsequently becomes a non-resident or conceals his
      whereabouts, accepts the privilege of the public highways of
      the state and is involved in an accident, he has a duty not to
      conceal his whereabouts and to let his whereabouts be known
      so that any one involved in such accident and sustaining
      injury or damage may come into court and seek redress. If
      such an owner or operator conceals his whereabouts and
      makes it impossible for an aggrieved party to serve him with
      notice by registered mail as provided by the statute and such
      aggrieved party shows that he has used due diligence in
      endeavoring to make service, this will not prevent the Court
      from obtaining jurisdiction over such owner or operator.

Fernandez v. Chamberlin, 201 So. 2d 781, 785 (Fla. 2d DCA 1967).

   Before using the substitute service statutes, a plaintiff must
“demonstrate the exercise of due diligence in attempting to locate the
defendant.” Wiggam v. Bamford, 562 So. 2d 389, 391 (Fla. 4th DCA 1990).
In Wiggam, this court indicated how this due diligence requirement could
be satisfied:

      The test [for determining the sufficiency of constructive or
      substitute service] is not whether it was in fact possible to
      effect personal service in a given case, but whether the
      [plaintiff] reasonably employed knowledge at [her] command,
      made diligent inquiry, and exerted an honest and
      conscientious effort appropriate to the circumstances, to
      acquire the information necessary to enable [her] to effect
      personal service on the defendant.

Id. (internal citations omitted).

  Defendant contends that Plaintiff failed to comply with these statutes
by not filing a postal receipt with the court. While sections 48.161 and
48.171 create an exception to the general rule that the defendant must be
personally served, see Wyatt v. Haese, 649 So. 2d 905 (Fla. 4th DCA 1995),
and each statute must be strictly construed, see id.; Linn v. Kidd, 714 So.
9
2d 1185 (Fla. 1st DCA 1998); Gloucester Eng’g, Inc. v. Mendoza, 489 So.
2d 141 (Fla. 3d DCA 1986), the court may dispense with the filing of a
postal receipt if the substituted service statute is invoked on the ground
that the defendant is evading service. See Robb v. Picarelli, 319 So. 2d
645, 646 (Fla. 3d DCA 1975); Fernandez, 201 So. 2d at 785.

  Due diligence

  Plaintiff contends that he diligently complied with the statutes on
substituted service and was still unable to locate and confirm proper
service on Defendant. As a result, Defendant never received the process
mailed to her, depriving Plaintiff of the ability to file a return receipt.

   Unfortunately, the trial court failed to make findings of fact on the issue
of whether Plaintiff’s efforts at compliance were diligent. Although in most
cases we would consider remanding these matters back to the trial court
to make such findings, the standard of review of a trial court’s denial of
both a motion to dismiss for lack of personal jurisdiction and ineffective
service of process is de novo. Robles-Martinez v. Diaz, Reus & Targ, LLP,
88 So. 3d 177, 179 (Fla. 3d DCA 2011); Am. Express Ins. Servs. Europe
Ltd. v. Duvall, 972 So. 2d 1035, 1038 (Fla. 3d DCA 2008).

   Here, there are sufficient facts that appear from a consideration of the
entire record to justify the applicability of sections 48.161 and 48.171.
Robb, 319 So. 2d at 646. The record reflects that Plaintiff persistently
searched for Defendant in Colombia, and first attempted to serve her when
he filed his complaint in 2009. However, the address and driver’s license
number Defendant supplied to the rental car company and to the police
for the accident report were incorrect, and there was no other information
to establish where she was located. Plaintiff sought information from
Alamo, scheduled five separate hearings and prevailed upon the trial judge
at each hearing to compel discovery from them regarding this information.
Although Plaintiff discontinued his search efforts for a little over two years
while the case was in federal court and on appeal, Plaintiff’s search
resumed when the case returned to the trial court.

   The record also reflects that Plaintiff hired two separate attorneys to try
and find Defendant in Colombia. Plaintiff provided these attorneys with
Defendant’s driver’s license number from the police report, her date of
birth and her supposed address, yet neither attorney was able to locate
her. When one of the retained attorneys found someone through social
media who he believed was Defendant, Plaintiff sent a copy of the
summons and complaint to this person’s work address by registered mail,


                                     10
but did not receive a return receipt and was not able to track the mailing
outside the United States.

   We believe that Plaintiff’s efforts were duly diligent where efforts were
made to hire two separate attorneys to investigate Defendant’s
whereabouts, multiple requests for further information from the rental car
company were made, and the use of social media was employed when all
else failed. Other attempts to contact Defendant at the address she
provided both to Alamo and to the police at the scene of the accident were
unsuccessful. Further, Defendant’s location outside the United States, in
Colombia, South America, also greatly impeded the logistics of the search
efforts as well as attempts at personal service. Under the facts of this case,
it is clear that Plaintiff made conscientious efforts appropriate to the
circumstances to obtain service on a defendant who could be deemed to
be actively avoiding personal service. Wiggam, 562 So. 2d at 391. As
such, the requirement that Plaintiff file a return receipt is excusable. See
Robb, 319 So. 2d at 646; Fernandez, 201 So. 2d at 785.

  Late filed affidavit of compliance

   Defendant asserts that the affidavit of compliance was filed after the
court-imposed deadline and should have been stricken. Here, Plaintiff’s
counsel explained to the court that his legal assistant accidentally
misplaced the affidavit and failed to serve it, or have it timely filed. Upon
realizing the error, the affidavit was served and filed six days after it was
due. Plaintiff later moved for the court to accept the late filing, or in the
alternative for an extension of time. The motion also requested that the
trial court consider Plaintiff’s affidavit of compliance to be timely filed,
based on affidavits filed by Plaintiff’s counsel and his legal assistant that
explained the mistake.

   Pursuant to section 48.161, “the affidavit of the plaintiff or his or her
attorney of compliance shall be filed on or before the return day of the
process or within such time as the court allows . . . .” § 48.161 (emphasis
added). Also, under Florida Rule of Civil Procedure 1.090, a trial court
may accept a late filing if good cause is shown. In denying Defendant’s
motion to dismiss, the trial court in this case acted properly in exercising
its discretion by accepting Plaintiff’s untimely affidavit.

   Rule 1.070(j)

   Defendant contends that the trial court erred by denying her motion to
dismiss this case pursuant to Florida Rule of Civil Procedure 1.070(j). “The
purpose of Rule 1.070(j) is to prevent a plaintiff from filing a lawsuit but

                                       11
taking no action to move forward on the claim.” Gardina v. Aronowitz, 899
So. 2d 1248, 1250 (Fla. 4th DCA 2005) (citing Nationsbank, N.A. v. Ziner,
726 So. 2d 364, 366 (Fla. 4th DCA 1999)). We reiterate, as we have stated
in the past, that rule 1.070(j) “‘is not intended to be a trap for the unwary,
nor a rule to impose a secondary statute of limitations based on time of
service. . . . We instead understand the rule to be an administrative tool to
efficiently move cases through the courts.’” Gary J. Rotella & Assoc., P.A.
v. Andrews, 821 So. 2d 468, 469 (Fla. 4th DCA 2002) (quoting Sneed v.
H.B. Daniel Constr. Co., 678 So. 2d 158, 159 (Fla. 5th DCA 1996)).

    We have also held that the extraordinary effort of a defendant’s
evasiveness can provide good cause to extend the time for service under
rule 1.070(j). Moore v. McCluskey, 875 So. 2d 760, 762 (Fla. 4th DCA
2004). Although Defendant correctly points out that six years have passed
since the subject accident, the time has been filled with continuous efforts
by Plaintiff and his attorney to comply with Florida law and to serve
Defendant. Also, this case has been removed to federal court and
remanded, and has come to this court once before on appeal. The
information needed to litigate the claim never got “stale,” because Alamo
fully deposed Plaintiff, and conducted discovery to which Plaintiff
responded.

   Based on the extraordinary circumstances in this case, the trial court
acted within its discretion when it granted Plaintiff several extensions of
time to search for Defendant, and did not err by denying Defendant’s
motion to dismiss.

   Affirmed.

WARNER and CONNER, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     12